Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 19-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (2013/0075173).
[Claim 15] Regarding claim 15, Kato discloses a motor vehicle having a plurality of battery modules (100-110) for storing electrical energy in a region of an underbody of a passenger cell of the motor vehicle (See FIG 1) wherein the underbody is delimited on both sides by a respective side sill (13) comprising: at least two battery modules (See FIG 1)  arranged next to one another between the side sills as viewed in a vehicle longitudinal direction (See FIG 1)  wherein in each case a battery module adjoins a 

    PNG
    media_image1.png
    839
    706
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    827
    789
    media_image2.png
    Greyscale

[Claim 19] Regarding claim 19, Kato disclose the motor vehicle according to claim 15, wherein in each case two battery modules (100-110) are arranged between the side sills (13) and the deformation element is arranged in the center between the two battery modules in the vehicle transverse direction (See FIG 1 above showing the modules 
[Claim 20] Regarding claim 20, Kato disclose the motor vehicle according to claim 15, wherein the battery modules are cuboid (See FIG 1).
[Claim 21] Regarding claim, 21 Kato disclose the motor vehicle according to claim 20, wherein at least one battery module is designed to be able to deform under action of force (All vehicle components deform with the application of collision forces).
[Claim 22] Regarding claim, 22 Kato/Hara disclose the motor vehicle according to claim 21, wherein a plurality of cylindrical storage cells are arranged in the battery module and are displaceable under torsion in the battery module (Kato discloses circular battery cells and can be displaced in the event of compressive and torsional forces).
 [Claim 24] Regarding claim, 24 Kato disclose the motor vehicle according to claim 15, wherein the battery modules are each connected to a supporting structure of the motor vehicle via at least one holding device (See FIG 1 above showing the module retention system). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (2013/0075173) in view of Hara et al. (US PG Pub 2017/0305249).
 [Claim 16] Regarding claim 16, Kato discloses the motor vehicle according to claim 15.
-However, it fails to disclose wherein as viewed in the vehicle longitudinal direction, multiple battery modules arranged next to one another are accommodated behind one another in the underbody and are separated from one another in each case by a cross-member which extends in the vehicle transverse direction between the side sills.
-Nevertheless, Hara discloses batteries 9 arranged in a grid between the side frames 12 and include transverse members 15.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Kato to have additional modules forming rows as taught by Hara in order to allow the vehicle to increase drive range with a greater number of energy stores thereby increasing utility.

    PNG
    media_image3.png
    702
    531
    media_image3.png
    Greyscale

[Claim 17] Regarding claim 17, Kato/Hara disclose the motor vehicle according to claim 16, wherein a longitudinal member (Hara FIG 11, member 52) extends between the cross member (15) which adjoin the battery modules (9) in the vehicle longitudinal 
 [Claim 23] Regarding claim 23, Kato discloses the motor vehicle according to claim 15, wherein the at least one deformation element is made of a metal foam or polymer foam (See paragraph [0063] of Kato which teaches the battery housing made generally of metal, regarding “foam”, it would have been obvious to one of ordinary skill in the art to minimize weight while optimizing thermal characteristics of the battery to select from a known group of materials, metal foam as a matter of design choice).

Allowable Subject Matter
1.	Claims 18 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
 /Jonathan Ng/ Supervisory Patent Examiner, Art Unit 3614